Majority and Concurring Opinions filed May 3, 2005








Majority and Concurring Opinions filed May 3, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00152-CR
____________
 
ALAN VANTLAN ROSE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th
District Court
Harris County, Texas
Trial Court Cause No. 958,899
 

 
C O N C U R R I N G   O P I N I O N
I take the unusual, but not unprecedented,
step of concurring with my own opinion.  See
Vargas v. State, 838 S.W.2d 552, 557B58 (Tex. Crim.
App. 1992) (Benavides, J., concurring with his own majority opinion); Bruno
v. State, 916 S.W.2d 4, 9 (Tex. App.CHouston [1st
Dist.] 1995, pet. ref=d) (Hedges, J., concurring with her own
majority opinion).  I agree with the
majority opinion, but write separately to address an issue raised by the
disparity between the arguments at trial versus those on appeal.  
 




HABEAS CORPUS
We have declined to address the issues
appellant has brought forward in this direct appeal based on ordinary notions
of procedural default.  This restriction
on our review is a result of counsel=s failure to
present these issues to the trial court. 
Nevertheless, recourse for appellant=s claims may still
be available.      
Generally, a claim addressed and rejected
on the merits in a direct appeal is not cognizable on habeas corpus.  Ex Parte Torres, 943 S.W.2d 469, 475
(Tex. Crim. App. 1997).  Because
appellant=s issues brought on direct appeal have not
been addressed on the merits by this court, these claims may be resubmitted via
an application for writ of habeas corpus. 
Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999).  This would provide appellant an opportunity
to conduct a dedicated hearing to consider the question of ineffective
assistance of counsel.  No opinion is
expressed regarding the merits of that collateral attack on the trial court=s judgment. 
 
 
 
 
/s/      John S. Anderson
Justice
 
 
Judgment
rendered and Majority and Concurring Opinions filed May 3, 2005.
Panel
consists of Justices Yates, Anderson, and Hudson. (Anderson, J., Majority.)
Do
Not Publish C Tex.
R. App. P. 47.2(b).